Title: From Thomas Jefferson to Benjamin Franklin, 25 November 1784
From: Jefferson, Thomas
To: Franklin, Benjamin



Nov. 25. 1784.

Mr. Jefferson’s compliments to Dr. Franklin. He was formerly well acquainted with Mr. Beaumarchais’ demand against the state of Virginia of which Mr. Chevallié’s makes a part. But many circumstances have escaped his memory, and he is quite unacquainted with the footing on which it stands at present. Mr. Short, who for two years past has been a member of the Council of Virginia, has arrived at L’Orient and will be here on Sunday. He will be able to recall some circumstances to Mr. Jefferson’s memory, and to inform him of the present state of this demand, after which he will be able to give Dr. Franklin a more satisfactory answer.
